Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 1 of 20. PageID #: 6




                       EXHIBIT A
      Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 2 of 20. PageID #: 7

                                                                          Service of Process
                                                                          Transmittal
                                                                          09/28/2020
                                                                          CT Log Number 538306430
TO:      Susan Cory
         Potbelly Corporation
         111 North Canal Street, Suite 850
         Chicago, IL 60606

RE:      Process Served in Ohio

FOR:     Potbelly Sandwich Works, LLC (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   MARY E. SINGER, Pltf. vs. POTBELLY SANDWICH WORKS, LLC and JERRY THIBODEAU,
                                   Dfts.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # CV20937464
NATURE OF ACTION:                  Employee Litigation - Discrimination
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Columbus, OH
DATE AND HOUR OF SERVICE:          By Certified Mail on 09/28/2020 postmarked on 09/23/2020
JURISDICTION SERVED :              Ohio
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780117074615

                                   Image SOP

                                   Email Notification, Matt Revord matt.revord@potbelly.com

                                   Email Notification, Susan Cory Susan.Cory@potbelly.com

                                   Email Notification, Angela Claybrooks angela.claybrooks@potbelly.com

                                   Email Notification, Cassie Zhang cassie.zhang@potbelly.com

SIGNED:                            C T Corporation System
ADDRESS:                           208 South LaSalle Street
                                   Suite 814
                                   Chicago, IL 60604
For Questions:                     866-331-2303
                                   CentralTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / AS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
           Case:
                    : IsIII!JlI J IjlltJ iiJ ilIIitii!IiIigJiilIiIII
             I!!!II 1:20-cv-02409-SO             Doc #: 1-1 Filed: 10/23/20 3 of 20. PageID #: 8
                                              4"4 •   ,                                            U.S.POSTAGE>)PITNEY BOWES
                                                                                                                    SIOXIZINEI




                                                                                                  • ZIP 44102 $006 050
                                                                                                    O24
                                                                                              -II • 0000367348 3EP.. 23. 2020




not




                                                                                                                   t+,




      ..
       1
NAILAH K. BYRD        Case: 1:20-cv-02409-SO
                                          ETURNDoc  #: 1-1
                                                RECEIPT     Filed: ELECTRONICALLY
                                                        REQUESTED   10/23/20 4 of 20. PageID #: 9
1 200 Ontario
Cleveland, OH 44113


Case# CV20937464

                               I 1  93 4 8001 1300 3540 6972 75
                                                                        11
                                         1111111111111111111111111   -111;11
                                                                               11191.11111111111111111111111111
                                          POTBELLY SANDWICH WORKS, LLC
                                          CIO CT CORPORATION SYSTEM AGENT
                                          4400 EASTON COMMONS WAY
                                          SUITE 125
                                          COLUMBUS OH 43219
SUMMONS IN A CIVIL ACTION                       COURT OF COMMON PLEAS,CUYAHOGA COUNTY JUSTICE CENTER
                           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 5 of 20.
                                                                        CLEVELAND,    PageID
                                                                                   OHIO 44113 #: 10
                 CASE NO.                                 SUMMONS NO.
               CV20937464               D1 CM               42607155                                             Rule 4(B)Ohio

                                                                                                               Rules of Civil
                                                                                                               Procedure
                                MARY E. SINGER                    PLAINTIFF
                                     VS                                                                     SUMMONS
             POTBELLY SANDWICH WORKS, LLC ET AL                   DEFENDANT




          POTBELLY SANDWICH WORKS, LLC                                             You have been named defendant in a sums
          C/O CT CORPORATION SYSTEM AGENT                                        complaint(copy attached hereto) filed in Cuyahoga
          4400 EASTON COMMONS WAY                                                County Court of Common Pleas, Cuyahoga County
          SUITE 125                                                              J ustice Center, Cleveland, Ohio 44113, by the
                                                                                 plaintiff named herein.
          COLUMBUS OH 43219
                                                                                   You are hereby summoned and required to
                                                                                 answer the complaint within 28 days after service
                     Said answer is required to be served on:                    of this summons upon you, exclusive of the day of
                                                                                 service.

                                                                                  Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                    Attorney (Address denoted by arrow at left.)

          NANCY E GRIM                                                            Your answer must also be filed with the court
          247 N WATER ST STE B                                                   within 3 days after service of said answer on
                                                                                 plaintiffs attorney.
          KENT, OH 44240-0000
                                                                                   If you fail to do so,judgment by default will be
                                                                                 rendered against you for the relief demanded in the
                                                                                 complaint.

                   Case has been assigned to Judge:

          JOSEPH D RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                           NAILAH K. BYRD
                                                                       Clerk of the Court of Common Pleas


                DATE SENT
           Sep 22, 2020                             By
                                                                   Deputy


             COMPLAINT FILED          09/18/2020


                                                                                 I 1 1 1 11111 1 1 1 1 1 1 1 1 1 11111 1 1 1 1 1 1 1 1 1111




CMSN130
           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 6 of 20. PageID #: 11




                                            NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                            September 18, 2020 16:13


                                             By: NANCY E. GRIM 0014376

                                               Confirmation Nbr. 2076440



   MARY E. SINGER                                                          CV 20 937464

           VS.
                                                                 Judge: JOSEPH D. RUSSO
  POTBELLY SANDWICH yvogics, LLC ET AL




                                                    Pages Filed: 14




Electronicallyfiled 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB
           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 7 of 20. PageID #: 12




                                          COURT OF COMMON PLEAS
                                          CUYAHOGA COUNTY,OHIO

      MARY E. SINGER                                                CASE NO.
      do Law Office of Nancy Grim
      247 N. Water Street, Suite B
      Kent, OH 44240                                                JUDGE

               Plaintiff
                                                                    COMPLAINT

                                                                    Type: OTHER TORT - Misc. Tort
      POTBELLY SANDWICH WORKS,LLC                                         Disability Discrimination
      C/o Agent CT Corporation System
      4400 Easton Commons Way
      Suite 125                                                     With Jury Demand
      Columbus OH 43219

      JERRY THIBODEAU
      Market Manager
      Potbelly Sandwich Works,LLC
      111 N Canal St
      Chicago, Ii 60606

               Defendants


                                                INTRODUCTION

              1.      Plaintiff Mary E. Singer("Singer") brings this case under O.R.C. Chapter 4112

     and the Americans with Disabilities Act,42 U.S.C. §§12101 et seq. to redress damages caused

     by the wrongful termination of her employment on a false claim of alleged "misappropriation of

     funds," when the real reason was discrimination because of disability, including failure to make

     reasonable accommodations of her disability and retaliation.


                                  PARTIES,JURISDICTION, VENUE

             2.       Plaintiff Singer is a resident of Brewster in Stark County, Ohio.




Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                             1
           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 8 of 20. PageID #: 13




             3.       Plaintiff Singer was employed by Defendant, Potbelly Sandwich Works, LLC

    from March 17, 2014 to February 6, 2019.

             4.       Plaintiff Singer was assigned to the Cleveland Airport Potbelly Sandwich Shop in

     Cuyahoga County, Ohio at all times relevant to this Complaint.

             5.       Defendant Potbelly Sandwich Works,LLC ("Potbelly") is a corporation with

     headquarters in Chicago, Illinois, and with locations in the State of Ohio, including Cuyahoga

     County.

             6.       Defendant Potbelly is an employer as defined by O.R.C. §4112.01(A)(2) and the

     Americans with Disabilities Act,42 U.S.C. §12111(5).

             7.       Plaintiff Singer is a person as defined by O.R.C. §4112.01(A)(1), and was, at all

     relevant times, an employee of Defendant Potbelly as defined by O.R.C. §4112.01(A)(3) and 42

     U.S.C. §12111(4).

             8.       Defendant Jerry Thibodeau ("Thibodeau") was, during all times relevant to this

     Complaint, a Market Manager of Defendant Potbelly, senior to Singer, and based in the Chicago

     headquarters of Potbelly.

             9.       Defendant Thibodeau is a person as defined by O.R.C. §4112.01(A)(1).

              10.     Plaintiff filed a timely charge of discrimination with the Equal Employment

     Opportunity Commission, Charge No. 532-2020-00501, and the EEOC issued a finding of

     reasonable cause on May 26, 2020. Further, the EEOC issued a Notice of Right to Sue dated

     June 23,2020, which was received by Plaintiff on June 30, 2020.(Copies Attached.) This

     Complaint is filed within 90 days from receipt of the Notice of Right to Sue.




Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                             2
           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 9 of 20. PageID #: 14




                                                       FACTS

             11.      Plaintiff Singer was employed by Potbelly from March 17, 2014 to February 6,

     2019.

              12.     Potbelly promoted Singer to General Manager at the Cleveland Airport Potbelly

     Sandwich Shop in October 2016, and to General Manager Training Leader in February 2017. In

     or about September 2018, Singer began training for District Manager.

              13.     As General Manager, Singer's direct supervisor was a District Manager("DM"),

     who reported to a Market Manager("MM").

              14.     In about July 2018, Singer disclosed to her DM,Michael Clark, that she was

     diagnosed with a chronic disease. In early December 2018, Singer disclosed her chronic health

     condition to subsequent DM Michael Owens and to the Market Manager, Defendant Thibodeau.

              15.     Singer's chronic health condition is a physical condition which substantially

     limits one or more major life activities, but which did not prevent Singer from performing the

     essential functions of her job as General Manager, nor the job of District Manager for which she

     was training.

              16.     From September through November 2018, Singer voluntarily assisted DM Clark

     with support for a problem store in Champaign,IL. This support included road trips of over

     seven hours each way. DM Clark assured Singer that this work was voluntary and temporary,

     and that she could end this work whenever she felt it had become too much. Clark also promised

     to advance the cost ofthe travel and hotel for the trips to Champaign.

              17.     DM Clark left Potbelly at the end of November 2018.




Electronically Filed 09/18/2020 16:13 / / CV 20 937464 /Confirmation Nbr. 2076440 / CLAJB

                                                            3
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 10 of 20. PageID #: 15




             18.      After Clark left Potbelly, Michael Owens became the DM for the Ohio stores and

     the supervisor of Singer. However, DM Owens did not take on the extra Illinois duties that had

     been handled by DM Clark with Singer's assistance.

              19.     On or about December 4, 2018, Singer told MM Thibodeau about her chronic

     health condition, and explained that the long trips were harming her health, that she needed to

     stop the trips soon, and that DM Clark had promised that she could end the Champaign trips

     when it became a problem for her.

             20.      Defendant Thibodeau acknowledged Singer's concerns, but also asked Singer to

     continue and increase the frequency of her trips to Champaign, until he got a new DM on board

     for central Illinois, which he said would happen during December 2018.

             21.      From early December 2018 through January 2019, MM Thibodeau repeatedly

     postponed the end of Singer's trips to Champaign, to the end of December, then early January

     2019, then the end of January, while Singer reminded MM Thibodeau that this travel was

     becoming more difficult and was contrary to her physician's advice.

             22.      During January, Singer told Thibodeau that her physician insisted that she must

     stop the long trips by the end of January, and that her January 25-26 trip to Champaign would be

     her last trip.

             23.      In mid-January 2019, Defendant Thibodeau told Singer that he expected to

     promote her to District Manager in early March, if she agreed to relocate to Indiana. He said a

     DM must live within an hour of all of the shops in the district. Singer agreed, saying that she

     would relocate for a promotion.




Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440/ CLAJB

                                                            4
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 11 of 20. PageID #: 16




             24.      In late January 2019, Singer reminded Thibodeau that January 25-26 would be her

     final trip to Champaign, as it was too hard on her health. Thibodeau told her he would bring the

     new DM to meet Singer in Champaign, but he changed that plan before she left Ohio.

             25.      On January 26, 2019, Singer phoned the new central Illinois DM as she was

     leaving Champaign. The new DM expressed surprise and concern when she said that she would

     not be back to Champaign, saying he was told something different.

             26.      On Monday, January 28, Singer reminded Defendant Thibodeau that she had just

     completed her last trip to Champaign, and that this was necessary because of her health. She also

     said that she was willing to continue to support the Champaign store from Ohio.

             27.      On Thursday, January 31, Loss Prevention staff called Singer at the Cleveland

     Airport restaurant, and put her on suspension pending investigation of an allegation of

     misappropriation offunds.

             28.      The allegation of misappropriation was demonstrably false. The assertion

     concerned money allegedly "missing" from the store safes in Champaign and Cleveland. There

     was no money missing from the store safes, because Singer documented all transactions through

     multiple procedures, including receipts, expense reports, cash register reports, and Red Book

     records for deposits and withdrawals from the store safes, and she instructed local managers to

     do the same.

             29.      The Champaign store records were intact as of January 26, Singer's last day in

     Champaign. The Cleveland Airport store records were intact as of January 31, when Singer was

     called by Loss Prevention. Potbelly has not shown Singer any records from either store to

     support the allegations of misappropriation.

             30.      On February 6,2019 Singer was told she was terminated.


Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                             5
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 12 of 20. PageID #: 17




             31.      No question was raised about Singer's financial management until she insisted

     that she would stop making trips to Champaign.

             32.      The rigorous long-distance travel schedule was not an essential function of the job

     of General Manager, nor for the District Manager job for which Singer was training.

             33.      The accusation of misconduct was a response to Singer's insistence that she

     would not continue the extraordinary long-distance travel which was harming her health.

     FIRST CLAIM: Employer Liability for Disability Discrimination and
         Retaliation, Ohio Civil Rights Act, O.R.C. §§4112.02(A),4112.02(1) and
         4112.99.
             34.      Plaintiff incorporates all prior allegations here.

             35.      Plaintiff Singer is a person with a disability as defined by R.C. §§4112.01(A)(13).

             36.      Defendant Potbelly discriminated against Singer based on disability in violation

     of O.R.C. §4112.02(A), by declining to provide a reasonable accommodation, continuously from

     December 2018 to February 2019, by insisting that Singer continue to make long overnight trips

     to Champaign,Illinois after she informed MM Thibodeau that the travel was injuring her health.

             37.      The false charge of misappropriation and subsequent discharge of Singer

     amounted to further discrimination based on disability, as well as retaliation for Singer's

     insistence on upon implementing the accommodation, in violation of.R.C. §§4112.02(A), and

     4112.02(I).

             38.      As a result ofthe unlawful discriminatory practices by Defendant Potbelly,

     Plaintiff Singer has suffered loss of wages and benefits, damage to her career, and other

     economic damages, as well as pain and suffering, including severe emotional distress, physical

     injury, loss of self-esteem, insult, embarrassment, and other damages to be shown at trial.



Electronically Filed 09/18/2020 16:13/ / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                            6
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 13 of 20. PageID #: 18




             39.      Defendant Potbelly acted with malice and/or reckless indifference to the protected

     rights ofPlaintiff and others, for which Defendant Potbelly is liable for punitive damages.

     SECOND CLAIM:Individual Liability, Ohio Civil Rights Act, R.C.
         §§4112.02(I),4112.02(J) and 4112.99.
             40.      Plaintiff incorporates all previous allegations here.

             41.      Defendant Thibodeau is a person within the meaning of O.R.C. §4112.02(I)

     and/or §4112.02(J).

             42.      Defendant Thibodeau directly or indirectly engaged in acts which are unlawful

     discriminatory practices, including denial ofreasonable accommodations for Singer's disability,

     causing the discharge of Singer because of her disability, and retaliation against Singer for her

     insistence upon accommodation of her disability, and also aided and abetted the unlawful

     discriminatory acts of Defendant Potbelly, all in violation of O.R.C. §4112.02(J).

             43.      Defendant Thibodeau discriminated against Plaintiff Singer because she resisted

     his refusal to accommodate her disability, in violation of O.R.C. §4112.02(I).

             44.      As a result of the unlawful discriminatory practices by Defendant Thibodeau,

     Plaintiff Singer has suffered loss of wages and benefits, damage to her career, and other

     economic damages, as well as pain and suffering, including severe emotional distress, physical

     injury, loss of self-esteem, insult, embarrassment, and other damages to be shown at trial.

             45.      Defendant Thibodeau acted with malice and/or reckless indifference to the

     protected rights of Plaintiff and others, for which Defendant Thibodeau is liable for punitive

     damages.

     THIRD CLAIM: Employer Liability for Disability Discrimination and
         Retaliation, Americans with Disabilities Act,42 U.S.C. §§12101 et seq.
             46.      Plaintiff incorporates all prior allegations here.

Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                             7
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 14 of 20. PageID #: 19




             47.      Plaintiff Singer is a qualified person with a disability within the meaning of42

     U.S.C. §§12101, et seq.

             48.      Defendant Potbelly discriminated against Singer based on disability in violation

     of42 U.S.C. §§12101, et seq. by declining to provide a reasonable accommodation, by discharge

     because of disability, and by retaliation against Singer for her insistence upon her right to

     reasonable accommodation.

             49.      As a result of the unlawful discriminatory practices by Defendant Potbelly,

     Plaintiff Singer has suffered loss of wages and benefits, damage to her career, and other

     economic damages, as well as pain and suffering, including severe emotional distress, physical

     injury, loss of self-esteem, insult, embarrassment, and other damages to be shown at trial.

             50.      Defendant Potbelly acted with malice and/or reckless indifference to the protected

     rights of Plaintiff and others, for which Defendant Potbelly is liable for punitive damages.

             WHEREFORE,Plaintiff prays that the Court order judgment for Plaintiff and against

     Defendants on all claims, with appropriate remedies, to include:

             A.       Equitable relief of reinstatement ofPlaintiff to the same or comparable position

     with the same compensation, benefits and rights as Plaintiff would have at the time of

     reinstatement as if she had been continuously employed with timely promotion to District

     Manager.

             B.       Compensation for all pay and benefits lost during the period prior to full

     reinstatement, with interest.

             C.       Future wages and benefits if Plaintiff is not reinstated;

             D.       Compensatory damages of more than Twenty-Five Thousand Dollars ($25,000).

             E.       Punitive damages of more than Twenty-Five Thousand Dollars($25,000).


Electronically Filed 09/18/2020 16:13/ / CV 20 937464/ Confirmation Nbr. 2076440 / CLAJB

                                                           8
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 15 of 20. PageID #: 20




             F.       Reasonable Attorney Fees, litigation expenses, and costs, pursuant to 42 U.S.C.A.

     § 12205 and/or pursuant to a finding of punitive damages.

             G.       Such other relief as the Court may deem just and equitable.


     JURY DEMAND: Plaintiff demands a trial by jury on all issues so triable.

                                                        Respectfully submitted,

                                                        Counsel for Plaintiff:

                                                        5/i1/41xn9 9riht
                                                        NANCY GRIM (0014376)
                                                        Nancy Grim,LLC
                                                        247 N. Water Street, Suite B
                                                        Kent, OH 44240
                                                        330-678-6595 / Fax 870-270-7608
                                                        nancy.grim(&,nancygrimlaw.net




Electronically Filed 09/18/2020 16:13/ / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB

                                                            9
          Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 16 of 20. PageID #: 21

                            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                            Cleveland Field Office       Exhibit 1
                                                                                                         AJC Federal Building
                                                                                             1240 East Ninth Street, Suite 3001
                                                                                                        Cleveland, OH 44199
                                                                                             ASL Video Phone 1-844-234-5122
                                                                                                   Telephone: (216) 522-2001
                                                                                                         FAX(216)522-7395
                                                                                                      Website: www.ceoc.gov




                                                                          Charge No. 532-2020-00501

     Mary Singer
     139 Huron Street NE
     Brewster, Ohio 44613                                                 Charging Party

     Potbelly Sandwich Works, LLC
     111 North Canal Street
     Chicago, Illinois 60606                                              Respondent

                                                 DETERMINATION

     Under the authority vested in me by the Commission, I issue the following determination as to
     the merits of the subject charge filed under the Americans with Disabilities Act of 1990, as
     amended(ADA). All requirements for coverage have been met.

     Charging Party was hired in March 2014 and was repeatedly promoted throughout her
     employment. Charging Party contends during her employment she informed various Respondent
     officials of her disability. She asserts that her medical issues did not interfere with her ability to
     perform the essential functions of her General Manager position in Cleveland or her planned
     promotion to District Manager. Charging Party contends in early December 2018, she requested
     a reasonable accommodation for her disability, to no longer travel from northeast Ohio to
     Champaign Illinois, which she asserts was not an essential function of her position but one which
     she had performed voluntarily. Charging Party contends that management rejected her request
     and instead increased the frequency of the trips. Charging Party contends that three days after
     notifying Respondent that she no longer would travel, Respondent accused her of financial
     malfeasance, and discharged her in February 2019 while she was training to be District Manager.

     Respondent contends Charging Party's employment was terminated because she took money
     without authorization from her supervisors. Respondent also contends that it could not have
     engaged in retaliatory conduct as she had not engaged in protected activity.

     The evidence supports Charging Party has a disability of which Respondent was aware, she
     sought a reasonable accommodation which would have enabled her to perform the essential
     functions of her position, and Respondent not only failed to provide the accommodation but
     discharged Charging Party in response to her request for the accommodation. Furthermore, the
     evidence supports that after Charging Party made clear to Respondent that she needed the
     accommodation, Respondent falsely accused her of wrongdoing, and ultimately terminated her
     employment.



Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB
           Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 17 of 20. PageID #: 22



    Therefore, I find there is reasonable cause to believe that Charging Party was discriminated
    against due to her disability by Respondent's refusal to grant her a reasonable accommodation
    and was terminated because of her disability and in retaliation for her protected activity in
    violation of the ADA.

    Upon finding reasonable cause that unlawful employment practices have occurred, the
    Commission attempts to eliminate the alleged unlawful practices by informal methods of
    conciliation. Conciliation is Respondent's opportunity to voluntarily remedy the unlawful
    employment practices found to have occurred. Ultimately, any conciliation agreement must be
    acceptable to the Commission. The Respondent will be contacted by a Commission
    representative to discuss conciliation.

    If Respondent fails to engage in conciliation, or if the Commission determines, in its sole
    discretion, that conciliation has failed, the Director will inform the parties and advise them of the
    court enforcement alternatives available to aggrieved persons and the Commission.

     The confidentiality provisions and the Commission Regulations apply to information obtained
     during conciliation.


                                                        On Behalf of the Commission:


     May 26, 2020                                       DolActg141t—,
     Date                                               Dana R. Hutter
                                                        Deputy District Director




     cc:     Nancy Grim, Attorney at Law
             Law Offices of Nancy Grim
             247 North Water Street
             Suite B
             Kent, Ohio 44240
             Nancy.grini@nancygrimlaw.net

     cc:     Brian K. Jackson
             Laner Muchin, Ltd.
             515 North State Street
             Suite 2800
             Chicago, Illinois 60654
             biackson@lanermuchin.com


Electronically Filed 09/18/2020 16:13/ / CV 20 937464 / Confirmation Nbr. 2076440/ CLAJB
                   Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 18 of 20. PageID #: 23
EEOC Form 161-A (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                                        Exhibit 2
                                                         NOTICE OF RIGHT TO SUE
                                                         (CONCILIATION FAILURE)
To:    Mary Singer                                                             From: Cleveland Field Office
       139 Huron St NE.                                                              EEOC, AJC Fed Bldg
       Brewster, OH 44613                                                            1240 E 9th St, Ste 3001
                                                                                     Cleveland, OH 44199




                 On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                       EEOC Representative                                                      Telephone No.
                                      Sabrina R. Shifman,
532-2020-00501                        I nvestigator                                                            (216) 522-7680

TO THE PERSON AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf.

                                                     - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)
Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be.filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years(3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years(3 years
before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                             On behalf of the Commission


                                                                                                                  June 23, 2020
                                                             Dcoo
Enclosures(s)                                                Dana R. Nutter,                                        (Date Mailed)
                                                             Deputy Director
CC:

                                                                              Nancy Grim, Attorney at Law
        Brian K. Jackson, Attorney at Law                                     LAW OFFICE OF NANCY GRIM, NANCY GRIM, LLC
        Laner Muchin, Ltd.                                                    247 N. Water Street - Suite B
        515 North State Street, Suite 2800                                    Kent, OH 44240
        Chicago, IL 60654


      Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB
               Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 19 of 20. PageID #: 24
Enclosure with EEOC
Form 161-A (11/16)
                                        INFORMATION RELATED TO FILING SUIT
                                     U NDER THE LAWS ENFORCED BY THE EEOC
                                                                                               Federal law.
                     (This information relates to filing suit in Federal or State court under
                                                                        please  be aware  that time limits and other
             If you also plan to sue claiming violations of State law,
                                                                       limited than those described   below.)
                    provisions of State law may be shorter or more

                                                                                         Disabilities Act(ADA),
                                   Title VII of the Civil Rights Act, the Americans with
P RIVATE SUIT RIGHTS               the Genetic Information Nondiscrimination Act (GINA), or the
                                                                                                    Age
                                   Discrimination in    Employment    Act(ADEA):

                                                                             respondent(s) named in the charge within
In order to pursue this matter further, you must file a lawsuit against the
90 days of the date you receive this Notice.       Therefore, you  should   keep  a record of this date. Once this 90-
                                              on the charge  referred to in this Notice will be lost. If you intend to
day period is over, your right to sue based
                                                                                        Notice, and its envelope, and tell
consult an attorney, you should do so promptly. Give your attorney a copy of this
                                                                                                did not act in a timely
him or her the date you received it. Furthermore, in order to avoid any question that you
manner, it is prudent that your suit be filed within 90 days of the date this Notice      was  mailed   to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS           --   Equal Pay Act(EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years). before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION              --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                      --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
q uestions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number(as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
   Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB
                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
             Case: 1:20-cv-02409-SO Doc #: 1-1 Filed: 10/23/20 20 of 20. PageID #: 25
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended; effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or(3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,         and        other        ADA         related     publications,    available       at
h ttp://www.eeoc.govilaws/types/disability regulations.cfm.

"Actual" disability or a "record or' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of" a disability):

  > The limitations from the impairment no longer have to be severe or significant for the impairment to
    be considered substantially limiting.                   .
  > In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
    learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
    1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
    functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
    genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
    hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
    within a body system.
  > Only one major life activity need be substantially limited.
  > With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
    measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
    considered in determining if the impairment substantially limits a major life activity.
  > An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
    cancer) is a disability if it would be substantially limiting when active.
  > An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
    months.

"Regarded as" coverage:
 > An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 > "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 > The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 > A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of"disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or whatfacts indicate the challenged employment action
was because ofthe impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.govilawsitypes/disability regulations.cfm.
    Electronically Filed 09/18/2020 16:13 / / CV 20 937464 / Confirmation Nbr. 2076440 / CLAJB
